Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art fails to teach in combination a method of forming an integrated circuit, the method comprising: wherein the via mask is oversized, such that the via mask extends across opposing sides of a metal line mask in the hard mask layer, etching the film layer based on the patterned photoresist layer, ashing the photoresist layer and the film layer; and including all limitations.
The closest prior art, Park et al (US 2012/0309189), discloses a method of forming an integrated circuit, the method comprising: forming a dielectric layer (30), a hard mask layer (40), a film layer (50) and a photoresist layer (Fig. 4; [0041]-[0044]; 90); patterning the photoresist layer to form a via mask (Fig. 4; [0044]); etching the dielectric layer based on the patterned photoresist layer (Fig. 5A; [0045]); etching the dielectric layer (30) based on a pattern of the hard mask layer to provide a via region and a metal line region (Fig. 5A; [0045]); etching the hard mask layer and the dielectric layer (Figs. 6-8A; [0051]-[0054]); performing a plurality of dual damascene process operations to form a via in the via region and a metal line in the metal line region in the integrated circuit (Figs. 9-11; [0063]-
As to claim 14: the prior art fails to teach in combination a processing system for processing a substrate and forming an integrated circuit, wherein the processing system comprises: a processor; a memory; and one or more applications stored in the memory and including instructions, which are executable by the processor, wherein the via mask is oversized, such that the via mask extends across opposing sides of a metal line mask in the hard mask layer, etching the film layer based on the patterned photoresist layer, ashing the photoresist layer and the film layer, and including all limitations.
The closest prior art, Park et al (US 2012/0309189), discloses a processing system for processing a substrate and forming an integrated circuit (Inherent to have the system as the substrate is processed and an IC is formed), forming a dielectric layer (30), a hard mask layer (40), a film layer (50) and a photoresist layer (Fig. 4; [0041]-[0044]; 90); patterning the photoresist layer to form a via mask (Fig. 4; [0044]); etching the dielectric layer based on the patterned photoresist layer (Fig. 5A; [0045]); etching the dielectric layer (30) based on a pattern of the hard mask layer to provide a via region and a metal line region (Fig. 5A; [0045]); etching the hard mask layer and the dielectric layer (Figs. 6-8A; [0051]-[0054]); performing a plurality of dual damascene process operations to form a via in the via region and a metal line in the metal line region .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813